a

N/4 / (NAL Leer ur LF ¢ LEK

“AN ACT TO RATIFY THE FOREST MANAGEMENT
CONTRACT AREA ‘C’ IN RIVERCESS COUNTY BETWEEN
THE REPUBLIC OF LIBERIA REPRESENTED BY THE
FORESTRY DEVELOPMENT AUTHORITY AND LIBERIA TREE
& TRADING COMPANY, INC.”

APPROVED MAY 27, 2009

PUBLISHED BY AUTHORITY
MINISTRY OF FOREIGN AFFAIRS
MONROVIA, LIBERIA

PRINTED JULY 4, 2009
2009

AN ACT RATIFYING THE FOREST MANAGEMENT CONTRACT AREA “C”
IN RIVERCESS COUNTY BETWEEN THE REPUBLIC OF LIBERIA
REPRESENTED BY THE FORESTRY DEVELOPMENT AUTHORITY AND
LIBERIA TREE & TRADING COMPANY, INC.”

IT IS ENACTED BY THE SENATE AND HOUSE OF REPRESENTATIVES OF
THE REPUBLIC OF LIBERIA IN LEGISLATIVE ASSEMBLED:

Section I: That immediately after the passage of this Act “AN ACT
RATIFYING THE FOREST MANAGEMENT CONTRACT AREA “C” IN
RIVERCESS COUNTY BETWEEN THE REPUBLIC OF LIBERIA
REPRESENTED BY THE FORESTRY DEVELOPMENT AUTHORITY AND
LIBERIA TREE & TRADING COMPANY, INC.” as herein recited below word
for word in the authentic English version be, and the same is hereby ratified
to give full force and effect to the provision as contained herein.

SECTION I: SHORT TITLE: this Act to ratify the FOREST MANAGEMENT
CONTRACT AREA “C” IN RIVERCESS COUNTY BETWEEN THE REPUBLIC OF
LIBERIA REPRESENTED BY THE FORESTRY DEVELOPMENT AUTHORITY
AND LIBERIA TREE & TRADING COMPANY, INC,” shall also be cited as the
FOREST MANAGEMENT CONTRACT BETWEEN THE REPUBLIC OF
LIBERIA AND LIBERIA TREE & TRADING COMPANY, INC.”

SECTION If: That any and all obligations, covenants, terms and
conditions as contained in the above mention FOREST MANAGEMENT
CONTRACT BETWEEN THE REPUBLIC OF LIBERIA AND LIBERIA TREE &
TRADING COMPANY, INC.” shall be carried to full completion unless
otherwise modified, amended or repealed.

SECTION IV: This Act shall take effect immediately upon the publication
into handbill.

ANY LAW TO THE CONTRARY NOTWITHSTANDING.

Republic of Liberia
Forestry Development Authority

P.O. Box 10-3010
Kappa House, Elise Saliby’s Compound, Sinkor
1000, Monrovia 10, Liberia

FOREST MANAGEMENT CONTRACT AREA “C”
_ River Cess.{punty
HOLDER:
Liberia Tree & Trading Company, Inc.
Red Light, Paynesyille City
P.O. Box 2331
Monrovia, Liberia

September. 2008
Name and Address of Contract Holder:
Liberia Tree & Trading Company,
_. Ine. eae

REPUBLIC OF LIBERIA
FORESTRY DEVELOPMENT
AUTHORITY.

qo
’
;

“thee af Contents

Location Map of Liberia Tree & Trading Corporation in Liberia... 5
PART A — SPECIFIC PROVISIONS........

’ | A2— Processing Requirements.
A3— Performance Bond

| A4— Land Rental Bid
PART B-— GENERAL PROVISIONS ssscoovssspeessinsssssssssssssssvsssnssssnnnsansionssersesiasersnoneee LE

| B1.0— INTERPRETATION AND DEFINITIONS

~ B3.0— Sona arr ame
B3.1 — Pre-Felling Operations........

B4. 12- Use of Public Lands Outside Contract Area
B4.13 — Use of Private Lands
B4,14 — Other Activities Outside of Contract Area.

CK a
B4.24 —Removal 20 oes,
54.3 — Right iw Take and Use Warer hides
B4.4 — Use of Gravel, Sand, Clay, and Stone.

BS.53 - Other Reporting Requirements...
BS.54 ~ Holder to Provide Documents Free of
-BS.55 —Broad Public Access to Infotmation ...

Charge

g Diameter Limit... nan:
izati endeadaesresevacttniasentecenseenesnecssntinnsreresseerereerpassanse BL
B6.24— Tree Cleating a

AGS - Road Construction and Maintenance ...
H6.6- i
BG.61 ~

Negligence __.._.
B7.23- "Timber Unnecessarily iy Damages oF Negligntly oF Willfully Cut.
87.24 — Carctess Falling or Extraction

SIGNATURE PAGE 0...

@E
Location Map.of Liberia Tree & Trading Corporariinn in | IBERTA

ation in Liberia ($9,374 Hectares;

:
€
:
e
P
g
e
<
a
=]
3
=
=
c
§
8
a

Corpo:

oii

This Contract is entered into at the City of MONROVIA, County of
MONTSERRADO, Republic of Liberia, under the General Business Law, Title 14
of the Liberia Code of Law Revised, between the Government of the Republic of
Liberia (GOVERNMENT), acting through the Forestry Development Authority
hereinafter referred to as the AUTHORITY, and Liberia Tree & Trading
Company, Inc. A company duly organized, existing, and doing business under the
Laws of the Republic of. Liberia, hereinafter referred to as the CONTRACT
HOLDER, OR HOLDER.

WHEREAS, (1) Section 5.3 of the National Forestry Reform Law of 2006
authorizes the AUTHORITY to grant licenses for sound, long-term forest
management, including inventories, preparation of management plans, and —
ANNUAL OPERATIONAL PLANS, through Forest’ Management Contracts; (2)
HOLDER wants to accept responsibilities for stewardship of public forest land and
to purchase, cut, and remove timber from that land; (3) AUTHORITY, having -.
advertised a concession auction at Which HOLDER was the successful bidder, wanis ©
to issue HOLDER a license for sustainable management and harvest in the
advertised area; and (4) HOLDER-and- AUTHORITY are willing to be bound by the —
terms set out in this Contract; a

Now, THEREFO AUTHORITY and HOLDER as follows:

GL

(hg
PART A — SPECIFIC PROVISIONS

Al — Location and Area
See Section B2.1 (Contract Area)

The Contract Area of 59,374 Hectares has the following Metes and
Bounds (Description):

Liberia Tree & Trading Corporation Concession area lies within Latitude: 9°42'0” -
6°0°0" North of tse equator and Longitudes 9120" - 9°24’0" West of the Greenwich
meridian and it is tocated in River Cess County-Liberia,

Starting from Zamie Town, (9°13750,18"W - 5°5 111.957N) thence a line runs Due North
for 2,316 meters to the point of COMMENCEMENT. (5°13'51.19°W-5°52'26.44°N),
thence a line runs Due East for 4,113 meters to a point (9°11'37.33"W-5S°SZ25.42°N);
thence a line runs N 33° E for 3,634 meters to a point (PE0'33.42"W-5S°54'04.37"N);
thence a line runs N 71” E for 3,133 meters to a point (9'08'S6.72"W-5°S4'36.58°N);
thence a line runs N 5° £ for 2,559 meters to a point (9°08'49.19"W-5°S5'S9.37"N);
"thence w line runs N_78° W for 18,546 meters to a point (9°18'39.55"W-5°58'03.13"N);
thence.a line mms Due South for 1,336 meters to a point (9° 18°39. 18"W-S°57'19.69"N);
therice @ line runs § 84° W for 9,027 meters to a poinit (P2332 57"W-5"S6'46.34"N),
‘thence’ line rns Due North E for 2,021 meters to a point (°23°31.74"W-S°ST'S1I7"N),
= thesice’a Tinie runs Due West for 1,823 meters to a point “ba thaJo River (%°24'31.26"W-
_S°STSL.TTN); thence a line runs along the Jo River in the South Westem direction for
8,731. meters to a point; thence a line runs S 68° E for_398 meters to a point
“ORBHWTIIRITN, tence 0 tne ram S14 W fix S86 mers wo 0 point
thonse.a Hine rans N 88° E for 1236 meters to a point (9°2503.32°W-5'54'99.43°N),
thence a line runs § 26° E for 1,329 meters to a point (9°24'44,.76"W-S°54'20.50°N),
thence a line runs S$ 67° E for 1,984 meters to a point (9°23'45.37"W-S°53'55.65"N);
thence a line runs N 82° E for 796 meters to a point (9°23'L9.62"W-5°S3'59.23"N),
thence a line runs $ 64° E for 745 meters to @ point (9°27'57.89" W-5°53'48. 85"N), thence
aline runs S 72° E for 797 meters to a point (9°22'33.05"W-5°S3'41 AT"Ny, thence a line
runs S 6° E for 866 meters to a point (9°22'30.31"W-5°S3'13.54"N), thence a line runs §
~ 12 E for $40 meters to a point (9°22'26,59"W-5°52'56.39'N), thence a line runs S 33° W
_ for 8.296 meters to a point (9°24'53.70"W-S°49 10.97"N}, thence a line. runs Duc West
_ for 3,430 metess to point (9°26'45.36"W-S°49 11 49"N), thence 2 line runs S 4° W for
1,046 meters to a point on Forest Management Contract area “B™ upper boundary line
(9P26'48. 98" W-5°48'37.10"N); thence a line mms S 57 E for 17.293 meters to 2 pomt
(9° 18'58,30"W-S°43'29.81"'N); thence a line rms N 55° E for 1,292 meters to 2 point
(9° 18°23, 96" W-S°43'53.84"N), thence a line nms S 68° E for 933 meters to 2 point
(9°17'54,92°W-S°439'43.74"N); thence a tine mms S 80° E for 1,409 meters to a point
(PIT09.8S"W-S4FSS.1I"N), thence line runs § 31° E for 1,122 meters to a point
(P16'S0.98" W-5°43'04.04"N), thence a line mms N &2° E for 187 meters to a point
(9"16'44,95" W-5°43'04,86"N), thence a line cuns $ 43° E for 261 meters to a point on the
Wene River (9°16'39.24"W-5°42'58.61"N), thence a line runs along the Wene River in
the Souther direction for 7,992 meters to the confluence of the Cestos and the Wene

GHC 7

AVA
Se

vey

Ravers; thence a tine runs along the Cestos River in the North Eastem direction for
35,879 moters to a point (9°06'53,56"W-5°49'1 1,33"N), thence a line runs Due West for
4,676 meters to a point {9°09'25.39"W-S°49'12.06"N): thence a line runs SA? W for
3,852 meters to x poimt (9 10'S7.$8"W-5°4746.81°N); thence # fine runs & 36” W for
2,752 meters to a point (°1212.41"W-5"46'57._32"N); thence a fine runs N S? W for
tE26S meters te 2 point on the West Sank ef the Wore River (PIT OL w-
$°30'35.28"N), thence a line runs N 31° W for 3,921 meters to 4 point (7°18'06.80"W-
5°52'24.02"N), thence a line runs Due North for 6,165 meters to 4 point (9'18'05.22"W-

" 3°5456.34°N), thence a line runs $ 70° E for 509 meters to a point (9°13'44.59°W-

$°54'50.67"N) thence a line runs S 2° W for 1,404 meters to @ point; thence @ line nuns
Due West for 2,972 meters to a point (9°15'22. 88" W-S°S4'05.37"N), thence a line rons
Due South for 2,006 meters to # point (9°15°23,24"W-5°53'00.28°N), thence a Hina ruus
6 E for 2,266 meters to = point (P1416, 96"W-95228, 20°N); thence-s ine runs Duc
East for 810 meters to the point of commencement (PI'S, 19" W-5°52°25,42°N);
embracing 59,374 (Fifty Nine Thousand Three Hundred and Seventy Four) hectares of

forest land.

Acrial Mapp

A map of he CONTRACT AREA alaiched (Ub these is a discacpany
hetween the map and the written Metes and Rounds desenption. see BX 31)

Map Showing Towns & Villages Withia 4 kilometers Buffer Away From:
Forest Management Contract Area "C(59,374 Hectares)
oueay ‘

* -
— ’ bi
=—_ SF ae
re ee — .
} cee ,

Ge\
A2 — Processing Requirements
pordiseaeg ns .L3 (Business Plan).

AZ— Miinn~€ ——-—
See Seton 83.15 Gil Porta onda Fit Ano Perma Bond),
Section 6.12 (Annual Performance Bond),
Section B7.33 (Payment Guaranteed by Bond or Deposited Securities), and
Section B7.34 (Payments Not Received).

¢;

‘The required initial Performance Bond amount in United States dollars is $ 150,000.00

A4 — Land Rental Bid —aan pao
See Section B7.11 (Land Rental Bid Payments).
The land rental bid se ahead Deten dette 8 por heroes pape iy (lst 0,
every year of contract duration) to the Government of Liberia.

AS — Other Specific Provisions ry
PART B~ GENERAL PROVISIONS

B1.0— INTERPRETATION AND DEFINITIONS

‘The following nies of latarpretation gevem this Conincl, ualess the Comtuet
expressly provides otherwise:

(i) All written plans, certificates, approvals, communications, and notices
required under this Contract must be in English.

(ii) All Monetary amounts in this Contract are stated in United States dollars. All
MONETARY OBLIGATIONS are payable in United States dollars.

(ii) AU references in this Contract to statutes, regulations, and codes of practice
incorporate the material as it may be from time to time amended. If the
material is repealed, the reference is to the material that replaces the repealed

(vi) This Contract does not create any sort of ageucy. partnership, joint venture, or

(vii) ‘Time is of the essence: ‘That means that if this Contract goes before a
court, the court should honor the time limits and deadlines in this Contract es

—__ firm unless the parties agree to waiye them, ———

(viii) If 8 court determines that some part of thls Contract is invalid, the parties
want the court to strike only the offending ‘provision and not the entire

__.. Contract. eee eee

(éx)Each party wants to keep a legally valid “original” of the signed Contract.
Contract If a court is ever asked to admit-the-text of this Contract into
evidence, the parties ask the court to consider either duplicate original

(Gxi)"Tncludes” as used in this Contract means “includes but is not limited to.”

Except for the following terms, which are capitalized in this Contract and defined
~~ below; terms in this Contract have their common contextust definition. {n case of disput,

AGENT, when used to describe persons acting on behalf of HOLDER, includes

employees and independent contractors. “independent contractors” as used here

Comprises the entire chain of PERSONS finked by contract, subcontract, or employment

through an independent contractor. ~#
ANNUAL HARVESTING CERTIFICATE means a certificate issued by AUTHORITY in

accordance wilh Section B6.13. 3

ANNUAL OPERATIONAL PLAN means the plan required under Section B6.1 1.

AUTHORITY means the Forestry Development Authority (FDA).

Qk. it
AWARD NOTICE DATE means the date that the tentative contract award notice is given
to the winaing bidder.

HOARD OF DIRECTORS means the Board of Directors of AUTHORITY.

BREAST HEIGHT means a point on tree 1.36 meters above the average ground level or,
if there ts # buttress, 30 cennimeters above the convergence of the bultress.
BUSHMEAT means meat of wild enimals killed fer subsistence or commercial purposes.
CHAIN OF CUSFODY tnears the path of custodianship followed by LOGS, TIMBER,
and WOOD PRODUCTS through harvesting, jon, interim storage, processing,
distibutiog, and export, from source of origin ta end use, Chain of Custody continues
despite changes of state — for example, changes resulting from cutting, processing,
splitting, or sorting.

CHAIN OF CUSTODY SYSTEM means the set of procedures and. mechanisms. used to
teack and monitor CHAIN OF CUSTODY.

CLAIM means & Written demand by one of the parties seeking the psyment of moncy,
adjustment or interpretation of contract terms, or other relief, under or relating to this
Contract

requirements of Section 5(f) of the National Forestry Reform Law Gf 2006 that the
Contract be both sijenedt by the President and ratified by the Legistature.

through intermediary mdividuals or
business concems, or olherwise. In all events, “control” shall be deemed io inchide
oe i directly cr indirectly, of an aggreyate of 10 percent or more of either the

Agency.
FEE means any sum charged im conformance with Section 14.2 of the National Forestry
Reform Law of 2006.
DATE means the date on which AUTHORITY certifies that the

HOLDER (or CONTRACT HOLDER) means the PERSON entering into ‘this Contract
with AUPHORITY nd receiving a license to harvest TIMBER under this Coutract.

OL 12

Gin
LOG means 2 portion of a tree, with ar without side limbs and bark removed, otherwise
substantially intact and intended for further ing

processing.
MERCHANTABLE LOG means » LOG capable of being processed into WOOD

(i) If 2 tree was not bucked to assure as much volume 2s possible, merchantable
contents are assessed us if ithad been property bucked. .

(ii) The LOG is not merchantable if one-thind or more of its volume is subject to
major defects. "Major defects” includes heart shake, ring shake, heart decay, holes,
commercial value of aLOG:

(iii) The LOG is not merchantable if the volume of its sapwood exceeds one-third
of its total volume, unless it can: be sold, processed, or otherwise utilized
commercially together with its sapwood.

(iv) The LOG is not merchantable if the diameter of any branch knot, decayed
knot, hole, or decayed butt or-the sum of the diameters of such defects exceeds the
gross di of the LOG inside-bark at its smal! end_

rofepenced im AUTHORETY Regulation 108-07 on Establishing a Chain of Custody

BREAST HEIGHT that can produce at least one MERCHANTABLE LOG snd is

PERSON means any individual, partnership, joint venture, association, corporation, trust,
ri entity, community,

political subdivision, instrumentality, authority, or agency.

PLANT AND EQUIPMENT means the following assets, other than

INFRASTRUCTURE, necessary ot desirable for operations under this Contract:

‘oregoing, x
(iv) Facilities and equipment for the maintenance of persounel, inctuding
detiings, stores, mess halls, and recreation facitities; and QL
=
-

ap Fe @8 FaF

13

“eth

(») Moveable equipment, including motor vehicles, used wiih assets in the
above four categories or with INFRASTRUCTURE,
PRE-PELLING OPERATIONS means
(i) Preparation of a Strategic Forest Management Plan;
(it) Preparation of a Five-Year Forest Management Plan;
{98 Compteton of au Environmental impact Acsesomest:
(iv) Execution of required Social Agreements,
(v) Preparation of 3 Business Plan;
(vi) Preparation of an initial ANNUAL OPERATIONAL PLAN, and
(13) Posting of an initial Performance Bond, followed by posting of an annual
Performance Bond. :
TIMBER means sawn of cat wood or LOGS. .
DOD PRODUCT means # processed item made substantially of wood, including but
oan ct to vumber, plywood, veneer, particleboard, and pulp. in case of doubt whether
ae ee, WOOD PRODUCT, follow how the term is wed in AUTHORITY
Regulation 108-07 on ishing a Chain of Custody System.
aeertK mean: actions associated with the- construction, reconstruction, demolition,
cepnie, or renovation of a building or structure or surface and includes site prepare,

_82,0— GRANF
“BLA — Contract Area

AU/TLIORETY gents HOLDER the ticenée to harvest TIMBER within the confines of he
CONTRACT AREA (see Specific Provision Al). This license is contingent on adberence

The pavtos recognize that Chapters 11 and 12 of the National Forestry Reform Law o°
XX) sareeye rights for private landowners and the public, and HOLDER agress 10
cespoct those rights. In addition, the GOVERNMENT reserves the right:

Sa tea. or to allow others to access, the CONTRACT AREA for the purposst
of exploring for or exploiting muncrals or otier substances os for any subzoil
investigation or other reasonable investigation, provided -HOLDER's operations and
He ae nor be unduly interfered with nor its rights prejudiced and dhat if domnaee
result to HOLDER's property as @ result of such exploration, investigation, or

OL
~ a nee

exploitation, the GOVERNMENT agrees to provide fair compensation to HOLDER for
such damages.

(b) To take from the CONTRACT AREA such TIMBER and FOREST
PRODUCTS as may be required for public purposes or to allow others to access the
CONTRACT AREA for traditional and customary community uses of TIMBER and
FOREST PRODUCTS, provided HOLDER’s operations and activities shall not be
unduly interfered with nor its rights prejudiced and in keeping with conservation laws of
Liberia.

(c) To enter the CONTRACT AREA to conduct reforestation or any other activity,
as may be required for public purposes, provided HOLDER’s operations and activities
shall not be unduly interfered with nor its rights

(d) To construct roads, highways, railways, and communication lines within the
CONTRACT AREA, provided the GOVERNMENT ‘shall not unreasonably interfere
with HOLDER's operations and shall compensate HOLDER for damage caused,
including, but not limited to, property damage and economic or other losses, including
lost profits.

B2.2— ‘Termination Date - Pte ey

(a) HOLDER’s license to harvest TIMBER ends on the termination date specified

in this Contract, unless extended or shortened under a. provision of this Co
operation of law, ©. ==> ve
(b) This Contract i nit resol: imi euttnsioas are pestle under Sectoa
under. this Contract in

delay, HOLDER’ s failiiré to honor time-related obligations is'a breach of this Contract.
B2.3 — Assignment

(s) HOLDER shall not assign or transfer this Contract or any interests, rights,
privileges, or obligations under this Contract, without prior written approval from the
Goverment of Liberia by and through the Ministry of Justice, Ministry of Finance end
the AUTHORIT¥.—_—

(0) AUTHORTFY-shall not consent to any assignment or transfer of this Contract,
except in compliance with the requirements of AUTHORITY Regulation 104-07, Section
7

B3.0— OBLIGATIONS OF CONTRACT HOLDER

B3,1 — Pre-Felling Operations

(a) HOLDER shall not fell tres, harvest TIMBER, or conduct any other ground-  /~ )
disturbing, activities prior to the FELLING EFFECTIVE DATE.
Bo &  SGREEEETESCEED ——

()) Within 7 days after approving (or, in the case of Social Agreements, attesting to)
the List of HOLDER’s PRE-FELLING OPERATIONS, AUTHORITY shall certify, in
writing, that HOLDER has completed all PRE-FELLING OPERATIONS.

(c) The date on which AUTHORITY issues the certification under this Section is
the FELLING EFFECTIVE DATE for this Contract.

13.11 — Forest Management Plan

(a) At least 90 days before the first annual operating season, HOLDER shall submit
to AUTHORITY a Forest Management Plan covering the entire term of this Contract and
Jooking far enough into the future to demonstrate that the HOLDER’s proposed
management activities during the Contract term will be sustainable.

(b) HOLDER shall ensure that the Forest Management Plan conforms with
AUTHORITY’s Guidelines for Forest Management Planning and the Liberia Code of
Forest Fe eene Sen ale a eee AOE
105.07, Section 51,

(c) The Forest Management Plan must include the following:

(}) & Strategic Forest Managenieat Plan covering the entice term of this”
Contract;

Gi) a Five-Year Forest Managenieit Plan, as decribed in Section B6,15;-
(iii) « copy of any environmental impact study required by law, and
(iv) the Business Plan required by-Section B3.13 of this Contract.

(d) If by ss der sinctamsenel Gicaet meer satptees OPA oppo, cate:
shull submit evidence of EPA's approval.

(c) AUTHORITY shall-review,and then approve or deny, the Forest Management
Han as provided by AUTHORITY Regulation 105-07, Section 52.

183.12 — Initial Social Agreements —

(a) Before the first annual operating season, HOLDER shall execute the Social
Agroements required by AUTHORITY Regulation 105-07.

(b) AUTHORITY shall promptly Teview and either attest to or reject the Social —
Agreements, in conformity with Aly ERE Regulation 105-07, Section 36.

3.13 — Business Plan

(a) As part of its Forest Management Plan, HOLDER must include an up-to-date
tiusiness Plan demonstrating, to AUTHORITY’s satisfaction, that HOLDER has the
‘echaical aod financial capacity to manage the CONTRACT AREA sustainably.
a4 (b) The Business Plan must conform with AUTHORITY’s Guidelines for Forest

‘ Management Planning. = -
Ae Qk«
! bf 7
83.14 — Initial Annual Operational Plan

(a) Within 90 days before the first annual operating season, HOLDER shall submit
to AUTHORITY an initial ANNUAL OPERATIONAL PLAN.

(b) Except for the timing of submission specified in this Section, the initial Plan
must conform to the requirements of Section B6.11.

B3.15 — Initial Performance Bond and First Annual Performance Bond

(a) Before the deadline set in AUTHORITY Regulation 104-07, Section 61(b),
HOLDER shall deposit with the Ministry of Finance an initial Performance Bond, in the
amount shown in Specific Pravision A3. 5

(b) Before the first annual operating Season, HOLDER shall deposit the first annual
Performance Bond as required by AUTHORITY Regulation 104-07, Section 61, and by
Section B6.12 of this Contract. :

(c) The GOVERNMENT shall return the initial Performance Bond to HOLDER
promptly after HOLDER posts the first annual Performarice Bond,

B3.2 — Responsible Employment and Management Practices

B3. 2L—Safety ots ae

53.22 — Health ——

HOLDER shall employ internationally recognized, modern measures for the protection of
gencral health and safety of its employees and all other PERSONS with legal access to
_the CONTRACT AREA. HOLDER shall comply with public health instructions given in

23.23 — Use of Local Labor

(a) In the selection of employees to conduct its operations under this Contract,
HOLDER shall give preference to competent and qualified individuals living in and near
the CONTRACT AREA, and particularly to individuals from communities benefiting
from the HOLDER’s Social Agreements,

(b) HOLDER shall not import unskilled labor from outside Liberia.

(c) HOLDER shall comply with all training and employment obligations n

by law or regulation
113.3 — Responsible Environmental Practices

NOLDER shall conduct operations in a manner that promotes the sustainable
development of FOREST RESOURCES and environmental protection for the common
pood of the people of Liberia.

43.4— Laws and Regulations
33.41 — Governing Law

The laws of the Republic of Liberia govern this Contract.
83.42 — Third-Party Beneficiaries
AN PERSONS dealing with HOLDER, including employees and shareholders, and all
WERSONS having an interest in the condition or management of the affected
eaviroument are third-party beneficiaries under this Contract.

3.43 — Harvesting Practices

Practices —-—__—_-

HOLDER shall rrot directly or indirectly engage in any transaction with any goverment,
faction, or armed niovement that the GOVERNMENT has by law or by official
pronouncement declared to be hostile or unfriendly; nor shall HOLDER engage in amy
other isnsaction prohibited by law.

13.45 — False Statements and Material Misrepresentations

23.46 —Indeomifiestion and Liability

() HOLDER shall at all times indemnify and hold the GOVERNMENT and its
sificers and agents harmless from all claims and liabilities for the death of or injury to
PERSONS, and for damage to property, from any cause whatsoever arising out of
HOLDER's opexaiioes or activities hereunder or as a result of HOLDER's failure to
comply with any law or regulation. Of.

18
(b) Holder acknowledges that in the event of any damage, injury, oF loss caused by
the acts or omissions of HOLDER’s AGENTS, HOLDER is liable for the damage, injury,
or loss to the extent provided by the laws of Liberia.

R4.0— RIGHTS OF HOLDER
4.1 — Occupancy of Surface and Easeasents

B41t = Public Lands Inside Contract Area

Within the CONTRACT AREA, HOLDER shall have the sight to enter and oomupy £91
an eco use public right-of-way Yo uaderiake operations and actos sss
Contract Tenet described in est approved ANNUAL OPERATIONAL PLAN, such
ceeacy is subject 10 prior approval in writing by AUTHORITY. HOLDER’s
gecupmicy and use must protect natural resource values.

4.12 — Use of Public Lands Outside Contract Area

(a) HOLDER shall not use public land ouside the CONTRACT AREA, wnless (he
HOLDER has express, written permission from AUTHORITY,

ae sree’ requesting permission, HOLDER shall consult with wll pomssset
affected communities that are -party--to-Social- Agreements with HOLDER. HOLDER;
shall make a written record of tie ime, place, place, and general content of those consultations.

oA UTHORITY shall mot unreasonably deny permission to use such We ~
(AUTHORITY and HOLDER shall negoiate the terms and conditions mnie
whi eartnt ox ober ve righis may be exercised. HOLDER oocupies lanes Oa
terms a ment of area fs and an amount for Land rental tthe Land ASS _
ta ac te ue such land doos not exind tothe right to harvest IMB, —
ae the TIMBER is taken 16 Clear Tad for a right-of-way or yarding sree

B4.13 — Use of Private Lands
a) HOLDER may ws private land withthe express, writen permission of the and

owner.
(b) IF HOLDER is unable to obtain the permission of the land owner for such use,
fi eee ae we api of way, and any compensation is govemed by Chale: Yo af
the National Forestry Reform Law of 2006 and AUTHORITY Regulation 140-07, on the
Rights of Private Land Owners.

CL 19
(©) With or without permission of the land owner, @) HOLDER shail not seek a use,
lease, right-of-way, or easement that substantially interferes with the operations of
another previowsty isswod Forest Management Contract or Timber Sale Contract; and (i)
HOLDER shall not interfere with any good faith exercise of third-party rights to
HIMBER or FOREST PRODUCTS, including customary rights, without permission of
dic dhicy pacer

(d) For avoidance of doubt, Section B3.46 (Indemnification and Liability) applies to
any claims against the GOVERNMENT for HOLDER’s damage to or use of private
lands, lo scing under this Contract, even if done with AUTHORITY’s knowledge and
consent, HOLDER docs not act as AUTHORITY’s agent.

B4.14— Other Activities Outside of Contract Area

{a) All of HOLDER’s felling, construction, and other forest management activities
on lands covered under Sections B4.11 and B4.12 must be described in the ANNUAL
OPERATIONAL PLAN, and HOLDER shall not begin felting, construction, or other
forest mumagement sctivities before AUTHORITY has approved the plan. When the
HOLDEK undertakes felling, construction, or other forest management activities on these
lands, HOLDER shall follow all laws, standards, and contract requirements that would
govern those activities inside the CONTRACT AREA. _

(b) If HOLDER fells MERCHANTABLE TREES anywhere in Liberia and fails to
enter the resulting MERCHANTABLE LOGS in the CHAIN OF CUSTODY SYSTEM,
HOLDER is in breach of this Contract : ma

4.2 — Holder Improvements
4.21 — Construction of Improvements ——

(a) Section 18.8 of the National Forestry Reform Law of 2006 grants HOLDER

fights conceming construction of INFRASTRUCTURE. HOLDER agrees to exercise

those rights subject to the requirements in this Contract.

{>} HOLDER shall comply: with all laws governing the occupation of the laud and
with all laws goveming construction, maintenance, and use of the i
HOLDER shell construct, maintain, and use the improvements in a manner that will not
interrept or interfere with the conduct of AUTHORITY business.

"4.22 — Approval Requirements

(a) By law, certain improvements require pre-authorization from GOVERNMENT
agencies other than AUTHORITY. HOLDER shall secure such suthorization before
constructing the improvements. Activities affecting private land are subject to Section
1 13 and the prompt payment of fair compensation to any PERSON whose rights are

alfected QL

a\

(v) IFHOLDER wishes to construct, maintain, alter, or operate any of the following
improvements, HOLDER shall describe the proposed activity in an ANNUAL
OPERATIONAL PLAN. HOLDER has the necessary permission to proceed only if
AUTHORITY approves the plan,

(i) Industrial buildings and installations, including roads, warehouses, storage
places, and twiks,

(ii) Means of communications, including telephone lines and wireless stations;

(iii) Living accommodations and amenities for HOLDER": operations and
activities under this Contract, and

improvements:
(i) Clearing the fand of trees, shrubs, and other obstacles and cutting wood
necessary for HOLIDER’s activities on private land or other land outside the
CONTRACT AREA; -
(ii) Development of roads outside the CONTRACT AREA;
(ai) Coastructing any camp, quarry, borrow pit, storage, or service area (A
“ " iticludes the campsite or trailer parking area of any employee or contractor
WORKING on the project for HOLDER), and . :
(iy) Any development or activity on the CONTRACT AREA not essential for
performance under this Contract. Seber Be ta
‘(@) Requests for approval outside of the ANNUAL OPERATIONAL PLAN must
include the propased plans of the improvement.

(ec) AUTHORITY shall not unreasonably deny or delay a.

AO A TEOMITY shell eat lony & cege for sppoeval of Wee HASTA havewec if
“The improvement is oa public land outside the CONTRACT AREA, Section B4.12 (e)
applies. -— -

84.23 — Right of Others to Use Facilities

HOLDER shalt:

(a) Allow the GOVERNMENT and public to usc, free of charge, any roads
constructed and/or maintained by HOLDER; provided, however, that such use shall not
unduly prejudice nor interfere with HOLDER's: i —————

{bh} Allow the GO

AREA, provided that such access does not amount to encroachment, as provided for in
Section B6.31, and does not unduly prejudice nor interfere with HOLDER’s operations;

ophone
CONTRACT_AREA, if they do not unreasonably interfere with HOLDER’s activities
and the GOVERNMENT provides fair compensation for damage caused, including
property damage, Lost profits, and other economic Losses.
21

av
—N
SO)

14.24 — Removal

this Contract HOLDER shall leave such facilities in a maintained and safe running order,
GOVERNMENT

choose to retain these assets or, with written notice to HOLDER, require HOLDER to

environmentally cesponsible manner. >

(c) The disposition of PLANT AND EQUIPMENT on private land will be based on
the terms of the cocupancy lease, ight-of-way, or easement that allowed use under
Soction B4,13. i : as

4.3 — Right to Take and Use Water , =

Sees =e
Subjoct to the waitten approval Of the GOVERNMENT, the negotiated Social Agrecmenl,
ait acl conditions as the GOVERNMENT or the Social Agrocment may impose,
HOLDER may use free of charge-any--water found within the CONTRACT AREA-and-
any ‘enter within the public domain-within five kilometers of the CONTRACT -AREA-for~
purposes necessary of useful 1 HOLDER’s operations and activities under this Contract,

in no way revults in environmental damage or creates other hazards,

B4A4— Use of Gravel, Sand, Clay, and Stone

Subject to written approval of the GOVERNMENT, the negotiated Social
wit mach conditions as the GOVERNMENT or the Social Agreement may i
NOLDER may use, free of charge, gravel, sand, clay, and stone found within the pubtic

eet ea tas CONTRACT AREA for purposes necessary or useful to HOLDER’s
vpetatrers: and activities under this Contract. Such material may not be sold Upon
sraplcnon of use oF termination of this Contract, any excavation shall be restored by,

Ser afr nn Ce cei Tamas —C
‘ise safe-guarded. 7

hy the GOVERNMENT, fenced or otherwise

Cza 22

av'|
HOLDER may excise aay of the rights and powers conferred by this Contract through
AGENTS, subicct to this Section.

(a) HOLDER’s use of AGENTS does not excuse HOLDER of any of its obligations
or Giabiliies under this Contract AGENTS must satisfy the sume performance
requirements, in all respects, as HOLDER.

{b) HOLDER shall not use AGENTS. that are on the debarment list kept under the
Public Procurement and Concessions Act; that are on the lists of debarred or suspended
PERSONS kept under Part H of AUTHORITY Regulation 103-07, on Bidder
Qunlifiestions; that are ineligible under Section 22 of that Regulation; or that have
voluntarily excluded themselves from eligibility for forest licenses.

(c) HOLDER shall not sell or otherwise give possession of TIMBER to any
PERSONS that are on the deberment list kept ander the Public Procurement and
Concessions Act; that are on the lists of debarred or suspended PERSONS kept under
Part Il of AUTHORITY Regulation 103-07, on Bidder Qualifications, that are ineligible

under Section 22 of that Regulation; or that have.yoluntarily excluded themselves, from ;

cligibility fox forest ticenses.

(4) In using AGENTS other than natural PERSONS to take on forest management,
planning, tree felling, wood processing, or product marketing responsibilities, HOLDER

{shall only use AGENTS. that satisfy the . proquali criteria in Schedule I of

AUTHORITY Regulation 103-07, on Bidder ioe

(2) HOU DER shall not use transfer pricing, payments not consistent with the value
_of services or goods rendered, false fronts, monzy laundering, or other subterfages to
transfer control, profit, or benefits resulting from this Contract to PERSONS not qualified
to act as AGENTS under this Section. ~

() HOLDER shall use due diligence to assure compliance with the requirements of
this Section. Upon request of AUTHORITY, HOLDER shall present evidence of its
actions (0 assure compliance and shall take any additional reasonable steps requested by
AUTHORITY, including obtaining swom statements-or certifications from AGENTS and
other covered PERSONS,

B5.0 — REPRESENTATIVES AND COMMUNICATIONS
—BS.1 — Holder's Representatives. ©

(a) HOLDER shall, before commencing operations under this Contract, fumish, in
writing, to AUTHORITY and the Ministry of Finance, the name of the Local Resident
Manager ander whose supervision HOLDER intends to conduct operations and who is
authorized to receive notices in regard to performance under this Contract and take
related action. HOLDER shail give AUTHORITY written notice of any change in the
name or ¢ address of the Local Resident Manager, or other supervising personnel, at least
14 days in advance of such change. arate

(») HOLDER’s Local Resident Manager shall designate, in writing, a Field
Supervisor. The Field Supervisor shall provide on-the-ground direction and supervision

aL e

- At
f,'

)

af HOLDER’s operations and shall be readily available to the CONTRACT AREA when
operations are in progress, The designated Field Supervisor may receive notices related to
performance under this Contmet and act on behalf of HOLDER. The responsibilities of
the Field Supervisor shall include the safeguarding of resources and satisfying the terms
of this Coatenct. Local Resident Manager shall provide to AUTHORITY a complete Hist
ob uutcs of TERSONS sudioticed w assume sesponsivilities in Field Supervisor's
ninence. HOLDER's Local Resident Manager shall provide a copy of this Contract to
HIOLDER's Field Supervisor and to any other PERSONS authorized to assume

(c) HOLDER shall ensure that HOLDER’s Local Resident Manager and field

85,2 — Government Representatives

Vromptly after the CONTRACT SIGNING DATE, AUTHORITY shal! designate
CONTRACTING OFFICER to administer this Contract. AUTHORITY may change the
CONTRACTING OFFICE at will, AUTHORITY shall give HOLDER notice in writing
of the desigaadibon and aay change of the CONTRACTING OFFICER" _

the CONTRACTING OFFICER may delegate, in writing, powers and duties to other
AUTHORITY officers. Ls Sevmasced
CONTRACTING OFFICER shall designate an FDA Representative for this Contract and
notify HOLDER in writing of the FDA Representative’s identity’ ‘and contact informstion,
‘The designated FDA Representative for this Contract is authorized to:

845.3 — Government Inspection

HOLDER ‘consents to the GOVERNMENT, or any designmed™represeniative of
(OVERNMENT, conducting reasonable inspections of the CONTRACT AREA, any

any

iitiees of HOLDER both in and outside of Liberia, to confirm compliance with the terms
of thas Contract and applicable laws, HOLDER understands that inspection activities may
melude all of the following:

()) lnspection of any activities and operations carried out under this Contract;

(ii) Examination of office records relating to HOLDER’s activities and operations
of this Contmet, —_——_—
inspection of the boundanes ‘and delineation of the CONTRACT AREA, and

GL 2

{iv) Inspection of LOGS and TIMBER to determine the quantity, quality, and type
(including species und variety) of TIMBER harvested, transported, processed, and
marketed ty HOLDER.

09.4 — Netices

(a) Notice is effective under this Contract when the notice is hand-delivered or
delivered by commercial carrier. The party giving notice has the burden of proving
delivery

{by All notices, requests, or other commumications required by, provided for, or
otherwise related to this Contract must be in writing to the other party's i

itive.

(c) Cables, telegrams, faxes, and other forms of electronic notice are effective only
When delivery is executed and bas been confirmed by the sender,

(d) All notices must be written in the English language.

—+ te

B5.5— Reports

BS.51 — Records Maintenance and Inspection (Generally)

(a) HOLDER shall keep-all-records necessary to demonstrate compliance with this:

and inspection requi contracts. HOLDER shall retain—
al! originn! recortia,- “OPERATIONAL PLANS, reports, -and-other™
documents relating to its activities and ions carried out under this Contract.

transactions involving:
() HOLDER and any PERSON with a controlling interest in HOLDER (including
any ‘Significant Individual, as that term is defined in AUTHORITY Regulation”
103-07, Section 1G), and
@) HOLDER md any PERSON in which HOLDER has a controlling interest.
(b) HOLDER shail -retaun-copies (electrome oF hard copy) of all records and
reports related to operations outside of Liberia

shall keep a complete set of the records required under this Section at the prime
repository. ‘The records may be the originals or may be copies of the originals. HOLDER
warrants that any copies it places in the repository are correct and complete. For purposes”
of determining compliance with this Contract and the isw, AUTHORITY and the
GOVERNMENT may presume that copies are correct and complete, and HOLDER

25

_ @K

Gq
wawes any heursay or best evidence objection to the use of records in the repository as
ovulence in an enforcement action.

(oe) As provided by AUTHORITY Regulation 104-07, Section 75, concerning
recordkooping and inspection requirements under forest management contracts,
GOVERNMENT, through an nuthorized representative and during normal working
lunes, muy ender songa audits of HOLDER's operations and other reasonatle
mapections necessary to confirm HOLDER’s compliance with the conditions of this
Contract ond all applicable Laws.

15.52 — Annual Reports

(0) HOLDER shall, within 90 days of completing operations under each ANNUAL
OPERATIONAL PLAN, provide to AUTHORITY and the Ministry of Finance a written’
activity ceport that describes the previous year’s operations, including the following:

(i) lelentification of each HARVESTING BLOCK in which HOLDER cared out
(1) For each HARVESTING BLOCK identified, a full description of the
‘TIMBER produced, including a description of the number, volume, and quality of
trees per species felled; “ses nat abe abel .

(iii) A description of thie differences between planned and actual sitvicuttora!,

logging, and processing activities, boundary’ clearing and INFRASTRUCTURE
ruaintonance activities, coummunity-besed activities, monitoring snd enforcement

(iy) Any other information reasonably requested by AUTHORITY.

(b) At the same time; HOLDER shall provide to AUTHORITY 8 written security
report (hat lists the number and type of iMegal trespasses. ahd TIMBER thefts detected in
the CONTRACT ‘AREA during the previous year, along with strategies for improving

aeouctly

RS.53 — Other Reporting Requirements

(a) HOLDER shall keep CONTRACTING OFFICER fully and regularly informed
an to HOLDER's operations and any other activities related to this Contract

(>) HOLDER shall comply with the Revenue and Finance Law conceming
reporting related to taxes and FEES.

(Upon written request by AUTHORITY, HOLDER shall provide to
AUTHORITY all documents required by AUTHORITY to determine HOLDER’s
complumnce with MONETARY OBLIGATIONS.

(i) Upon written request by AUTHORITY, HOLDER shall provide to
ALPPHORITY aff offver information of whatever kind that the GOVERNMENT or its
agerits «uy request to fully evaluate HOLDER's compliance with this Contract and all
Joyal voquingenents related to HOLDER’s operations.

QL
85.54 — Holder to Provide Documents Free of Charge

HOLDER shall previda io AUTHORITY records, reposts, curvays, plans, maps, charts,
accounts, and any other information required under this Contract or applicable law al no
cost t9 GOVERNMENT. Upon written approval by AUTHORITY, HOLDER may
provide any written reports to AUTHORITY im olectronic format

BS.S5- Broad Public Access te infereeation

The patties understand that Section 18/15 aig Nthiind Ponty Wetiins Liew’ of 2008
guarantees to the public free access to all documents and information related to this
Contract and its administration, subject only to limited exceptions.

B6.0 —QPERATIONS

B6.1 — Operations Generally

(®) TIOLDER's operations include all activities carried out by HOLDER, or by
HOLDER'S employees or AGENTS, under this Contract ;
(b) HOLDER shall ensure that operations comply at all times with HOLDER’s
approved ANNUAL OPERATIONAL PLAN, pe é
~ (@)HOLDER shall conduct all operations in a workmanlike and orderly manner.
2 ~ (Gy HOLDER shall complete erosion control and other deanup WORK necessury to
close HARVESTING BLOCKS promptly after skidding is compieted——

B6.11— Annual Operational Plan ———

(a) At least 60 days prior to the beginning of cach anaual operating season,
HOLDER shall submit to AUTHORITY an ANNUAL OPERATIONAL PLAN.

(b) The ANNUAL OPERATIONAL PLAN must describe the next operating
season's-major activities, including logging, environmental protection measures, road
constructiog-and- maintenance, and other actions senpaed by few oF AUTHORITY
revulstions.

(fo The ANNUAL OPERATIONAL PLAN must be consistent with the Forest
Management Guidelines, the Liberia Code of Forest Harvesting Practices, HOLDER's
Five-Year Forest Munagement Plan, and HOLDER's Strategic Forest Management Plan,

(dé) The ANNUAL OPERATIONAL PLAN amet identify HARVESTING
BLOCKS and all MERCHANTABLE TREES within the HARVESTING BLOCKS on
block maps according to the specification of the CHAIN OF CUSTODY and CHAIN OF
CUSTODY SYSTEM standards for operations. -

(e) HOLDER shall disclose in the ANNUAL OPERATIONAL PLAN all
anticipated uses of public or private land outside of the CONTRACT AREA.

27
Q

ALTHOREEY ohall aot approve activities outside of the CONTRACT AREA unless they
tie Hecesuory bo Operations under this Contract.

(0) For purposes of levying the Annual Coupe Inspection Fee under Section 34 of
AUTHORITY Regulation 107-07, on Certain Forest Fees, AUTHORITY and HOLDER
shall comvider he ANNUAL OPERATIONAL PLAN to contain the Annual Coupe Plan.

(ey Within GO dave of recetving from NOLDEP. {1} the proposed ANNUAL
OPPRATIONAL PLAN and (ii) verification of payment of the Annual Coupe Inspection
Vee, AUTHORITY shall approve or deny the ANNUAL OPERATIONAL PLAN.
AUTHORITY shall muke its determination with respect to MERCHANTABLE TREES
bused on best available knowledge of international markets and marketability of Liberian
lumber on these markets. x

{h) Prior to the issuance of an ANNUAL HARVESTING CERTIFICATE,
HOLDER arid AUTHORITY shall hold a pre-operations meeting to review the
ANNUAL. OPERATIONAL PLAN and ensure common understanding.

16,12 — Annual Performance Bond

(9) AUTHORETY shall set the’ amount of the annual Performance Bond based oa-
the formula in AUTHORITY Regulation 104-07, Section 61(d). In using the formula,
AUPHORITY shall include’ the Land Rental Bid payment in the estimated snnual
revenue, and shall base its estimate of revenue from the Log Stumpage Fee on the harvest

promptly operations
comply with all contract terms, pay MONETARY OBLIGATIONS, and obey applicable
laws and regulations. HOLDER shall post the boad in one of the forms allowed under
AUTILORITY Regulation 104-07, Section 61(¢).

(o) The GOVERNMENT may draw upon the Performance Bond if HOLDER is in
aireaas ont any ‘aencyunt owed the GOVERNMENT. Should HOLDER fail to comply with
cantine! tetas, pey MONETARY OBLIGATIONS, or obey applicable laws and
regulations, AUTHORITY may-use the Performance Bond to make the GOVERNMENT ~
whole, including to pay. any-amount-owed to the GOVERNMENT, to replace lost ~
tovennes, ond © pay for restoration of environmental damage. .

(1) Although AUTHORITY assumes no liability for HOLDER’s actions and docs

aunt HOLOER for compensation of employees, redress of injuries, or retua of

uuperty, as provided under the National Forestry Reform Law of 2006, Section 5.1(e).
(p) U the Performance Bond is drawn upon or otherwise loses value, the HOLDER

shall. wathty 30 days, replace the Performance Bond or restore the Performance Bond to
ote te tie ee

the required value. If HOLDER fails to replace or restore the bond in time, HOLDER
shall stop felling trees until the bond is replaced or restored.

(h) The GOVERNMENT shall retum all but the final annunl Performance Bond to
the HOLDER when the HOLDER has satisfactorily completed all of HOLDER's contract
obligations for actions covered in the year's ANNUAL OPERATIONAL PLAN. The
GOVERNMENT shalt rerum the final annual Perfornrnce Bond after the HOLDER tras
satisfactorily completed all of HOLDER’s obligations under this Contract If thu
GOVERNMENT propetly draws upon the bond to cover HOLDER’s MONETARY
OBLIGATIONS, the GOVERNMENT does not need to retum the smount drawn out,

86.13 — Annuzl Harvesting Certificate

ng season,
y issue HOLDER an ANNUAL HARVESTING CERTIFICATE.
(b) HOLDER shall not begin operations under an- ANNUAL OPERATIONAL
PLAN before AUTHORITY issues sx ANNUAL HARVESTING CERTIFICATE based
_on the phan - =

that AUTHORITY may have to take action for breach of this Contract.

lomeer in compliance with the original ANNUAL OPERATIONAL PLAN, or if
“HOLDER foresess future noncompliance, ae
(c) The revisions must describe the major activities for the remainder of the season
and the stan as revised must meet the requirements of Section BS.11 {c), (d), and (e} of
this Contract. The revisions take effect if approved by AUTHORITY.

(4) AUTHORITY may require sn updated annual Performance Bond upon
determination by the CONTRACTING OFFICER that there has been 2 material change
in HOLDER'S operations, ae

29

ie EN a ae

Aw
LN

10.15 — Hive Year Forest Management Plan

fay HOLDER hall sohmit to AUTHORITY a new Five Yoar Forest Management
Plan ot toast 44) days before the expiration of the current Five-Year Forest Management
Van

(by HOLDER shall ensure that the Plan provides for sustainable use and
development of FOREST RESOURCES and that the Plan conforms with
AUTHORITY 's Guidelines for Forest Management Planning, the Liberia Code of Forest
Marventing Practices, and HOLDER’s Strategic Forest Management Plan.

(c) HOLDER shell inctude in the Five-Year Forest Management Plas « Security
Flan, which must ixctude the following:
(i) A description of the methods HOLDER will employ to prevent trespass and
YIMDER theft including surveillance and demarcation and maintenance of
boundarics, 7
(ii) A swategy to detect, control, and respond to trespass and TIMBER theft,
(iii) ‘A description of the methods HOLDER will employ to train. and motivate
AGENTS and, people in surrounding communities to prevent and detect trespass
and TIMBER theft, and % ce *
(iv) A description of how HOLDER will measure the effectiveness of its security
efforts, and how it will periodically review snd improve them ‘> ;
(ul) HOLDER ahal} include in the Five-Year Forest Management Plag-a:projection~
of tho qunntity hed quality ‘of FIMBER that the CONTRACT AREA can produce
snuiually ie aistainable basis, HOLDER shall base this projection oa relisble data,
apply tag, generally accepted forest management techniques. ee

(») Within 60-dere4 of receiving from HOLDER the Five-¥ ear Forest Management
Mle, AUTHORITY shall approve or deny the Plan. Sai

16.16 — Social Agreements —
(a) HOLDER shall segotiate new Social for the benefit of Affected
Coommutitios as required by AUTHORITY Regulation 105-07, Part Three.
(by A Social Agrooment negotiated under this Contract must have « duration of five
yous ~

(c) AUTHORITY shall promptly review and either altest to or reject new-—
Ayneements, in conformity with AUTHORITY Regulation 105-07, Section 36.

() OLDER. shall not fell trees under this Contract unless 2 Social Agreement for
all Affocted Communities is in force with respect to the area to be logged.

1.17 — Revisions to Strategic Forest Management Plan

(a) At uny time during the term of this Contract, HOLDER. may submit 10
AL HOMEY > opesd revisions to the Forest Management Pian prepared under Section
‘

weet AX

30

FATA
oH

(b) AUTHORITY may order HOLDER to submit revisions to the Forest
Management Pian to account for new information or changed circumstances. In that case,
HOLDER shall revise the Plan within 90 days of receiving AUTHORITY’s order.

(¢) When HOLDER submits a revision of its Strategic Forest Management Plan,
HOLDER shail inctude any revisions to its Five-Year Management Plan or Business Plan
necessary te make these documents consistent with the rovissd Strategic Forest
Management Plan.

(d) If a revision triggers environmental impact study requirements under the law,
HOLDER shail comply with those requirements in a timely fashion.

(c) I’ HOLDER submits Plan revisions under this Section of this Contract,
AUTHORITY shall accept or reject the revisions within 90 days.

B6.18 — Infrastructure and Works

(a) HOLDER shall ensure that all INFRASTRUCTURE and works installed in
relation to this Contrict comply with the Liberia Code of Forest Harvesting Practices and
other applicable laws. HOLDER shall design, construct, and maintain
INFRASTRUCTURE. and works in a manner that avoids unreasonable risk to-safety, .

for construction of or nuijor maintenance on roads; building construction; erosion control"
projects; and any other significant land-disturbing activity undertakeo by HOLDER. in
relation to this Contract. —§__. == _*

proceed.

(d) In conducting inspections, AUTHORITY shall apply the procedures, if any, in
the Liberia Code of Forest Harvesting Practices and the standards in subsection (a) of this
Section. Within 7 days of inspection, AUTHORITY shail furnish HOLDER with written _
notice either of secoptance or of WORK remaining to be done.

(e) Acceptence of HOLDER’s WORK relieves HOLDER of further contractual
obligations related to the inspected WORK, with the exception of roads and erosion —-
control devices. 7

(i) HOLDER is responsible-for maintaining erosion control devices for 5 years
from the date of acceptance or until the Termination Date set at the beginning @f ~~
this Contract

(ii) HOLDER is responsible for repairing all road damage, from whatever cause,
for 3 years from the date of acceptance or until the Termination Date set at the
beginning of this Contract.

() Unti} HOLDER gains AUTHORITY’s acceptance for WORK, HOLDER
semaains Hable for repair or completion of the WORK, regardless of time elapsed. G

QL

31
—————
—

<a)

N62! Merchantable Trees

Al) MbKCMANTAGLE TREES must be :dentified in the ANNUAL OPERATIONAL
LAN identification of MERCHANTABLE TREES must be consistent with tho
sinudandy oct scaling and grading referenced in AUTHORITY Regulation 108-07, on
Hintatelistieege @ Chain of Custody.

146.22 — Minimum Diameter Limit

ta) HOLDER shall not cut or fell for commercial use any growing tree smaller than
60) om diameter at BREAST HEIGHT. :
th) Moyandiess of the size of the tree, CONTRACTING OFFICER may permit, or
joyiite, OLDER to cemove the following (Sections B7.21 to B7.25 govern HOLDER’
paynonts for these trees. ): Ter iF SI is Ga ase?
(i) TIMBER from standing trees cut through mistake, re
(i) TIMBER from standing trees damaged. without negligence, including
TIMER from standing trees damaged by catastrophe; and

* fin) TIMBER from standing trees rssarity dor negligently or
willfully cut. ;

16.25 — Velling and Utilization Standards

HOt put lull easure that all felling and utilization activities comply with the

tequitcinents contained in the Liberia Code of Forest Harvesting Practices.

16.24 - ‘Tree Clearing

(MOLDEK val ensure dat all tree clearing activities comply with the requirements
ontanted wt the Liberia Code of Forest Harvesting Practices

186,25 — Construction Timber

\oeapoctive of the minimum diameter limits, if such tree is to be used for construction
jnwpunies necessary Cac HOLDER's operations and activities. Facilities constructed must
‘enue on the CONTRACT AREA and become property of the GOVERNMENT upon
Joomenstion of this Contract,

fad
B6.3 — Protection of Environment and Contract Area

(a) HOLDER shall conduct all operations and activities using only environmentally
sound forest harvesting practices that conform to:

{i) the Forest Management| Ousdelines;

Gi) the Liberia Code of Forest Harvesting Practices, and

(jit) internationally acospted, scientific principles and practices applicable to forest

operations and TIMBER processing.

oper al conduc all operons and cites sO a5 1 ave Wan
1 oe ences and to protect natural resources fom Gamage, WH ©"?

pottution anxt contamination of dhe environment

(c) HOLDER shall conduct all operations and activities so 2540 prevent pollution of

the surrounding environment. :

B6.31 — Protection of Property and Use of Guards

{a) In no case shall HOLDER use private security guards armed with, Grears,
machetes, or other tife- threaten ‘weapons. HOLDER shall not use or tireafen force on
PERSONS of property except in self defense or defense of another -

1b) HOLDER shall report to AUTHORITY all incidents

HOL! joie Teports within 24 hours of te incident
(c) The GOVERNMENT and

to vrach other in protecting life and property and I
(@) HOLDER stall use all reasonable means to

AREA. =
© ze PERSONS ot reasonable measures 10 prevent damage tothe ahs ed
of the GOVERNMENT and third parties.
(f) HOLDER shal! Haar ete wih the ovens of any underground of ovethess
wits, poes in their removal andlor rearrangement in onder Sag ESP
pedir

B6.32 — Damage to Trees

HOLDER shall harvest tress In a manner that avoids unnecessary damage and waste,
HOLDER shall use all reasonable means to prevent sly damage to young
growth, residual trees, othet so io be reserved, and other FOREST PRODUCTS.

rae) t 33
16.33 — Protection of Land Survey Monuments

HOLDUR shall protect all survey mouumwnis, witness comers, reference monuments,
wot beurmg trees ftom destruction, obtiteration, or damage during HOLDER’s
‘pertioas {any moouments, comers, or accessories are destroyed, obliterated, or
daitayed by HOLDER"s operations, HOLDER shall hire a land surveyor to reestablish or
‘estore at the same location the monuments, comers, or accessories.

16,4 — Protection Measures for Plants, Animals, and Cultural
Heaources i

(a) HOLDER shall identify in the ANNUAL OPERATIONAL PLAN areas
reverting, special measures for the protection of plants, animals, and cultural resources.
Sportal protection messures needed to protect these areas shall be described in the

blontfied a: requiring-special protection measures, except on roads, landings, tractor”
toma, on whid trails approved Section B6.4, Nor shall HOLDER fell trees in any eres

hletttied as requiring special protection measures.

vilew Such payment does not relieve HOLDER of any civil or criminal liability otherwise
jrovided by Law. ——_——_ =e

1.55 — Wildlife Management and Protection

4) HOLDER shall comply with the requirements contained in the Liberia Code of
Jon I harvesting Practices for the protection of wildlife in the CONTRACT AREA. ’

‘yy HOLDER shall immediately close and block all logging roads and major skid
juin ov the CONTRACT AREA when the roads are no longer necessary to HOLDER's
operations. Ly no ease shall HOLDER allow roads to remain open beyond the Contract

Letcunrruadoiner {ate Qe
«Cp
vy
~

(c) HOLDER shall prevent any vehicte used in connection with HOLDER’s
operations to be used for hunting or for the transport of hunters or BUSHMEAT

(d) HOLDER shall prevent employees from hunting with snares, huntitg in
protected areas, hunting protected animals listed in the Wildlife Conservation Law or any
other law, and commercially selling BUSHMEAT in HOLDER camps and worksites.

(ep li an AGENT of HOLDER fails to comply with the prohibitions of this Section,
HOLDER shall notify AUTHORITY and shall, on written request of AUTHORITY,
dismiss the AGENT.

B6.36— Watercourse Protection

HOLDER shall comply, with all requirements for watercourse protection contained in the
Liberia Code of Forest Harvesting Practices.

86.37 — Erosion Prevention and Control

(a) HOLDER shall conduct all operations 80 as to reasonably minimize soil erosion.
(i) HOLDER shall comply with alf requirements for erosion prevention and control

contained in the Liberia Code of Forest Harvesting Practices.
26,38 — Prevention of Pollution

seasies 50 2s to prevent pollution of contammation to the environment or to rivers,

{njusioue to PERSONS or property.
(>) HOLDER shall take all reasonable precautions to prevent pollution of air, soil,
and water by HOLDER’s operations, If facilities for employees are i on

a eee IEE muzintain sil equipment operating on CONTRACT AREA in
vcoair and free of abnormal leakage of fubricants, fuel, coolants, and hydraulic
fluid. HOLDER shall not service tractors, equipment where servicing is

_use under all stationary equipment or equipment-being serviced to prevent leaking or
spilled potroleun-based products from contaminating soil and water resources. HOLDER
spel remove and dispose of all contaminated soil, vegetation, debris, vehicle oil filters
(drained of free-flowing oil), batteries, oily mgs, and waste oil resulting from tse,
servicing, repair, of abandonment of equipment. In the event that HOLDER's operations
or servicing of equipment result in pollution to soil or water, HOLDER shall conduct
vfeanup and restoration of the polluied site to the satisfaction of AUTHORITY.

+ IE HOLDER maintains storage facilities for oil or oil products on CONTRACT
AREA HOLDER shall tke appropriate preventive. measures to ensure that any spill of
such oil or oll products does not enter any stream or other waters. If the total oil or oil

"G
Zz
+

jioderets stornye exceeds 5,000 liters, HOLDER shall prepare a Spill Prevention Contro!
ond Counter Measures Plan,

fe) HOLDER shall sotify CONTRACTING OFFICER and appropriate agencies of
all spells of ott or off products or hazardous substances on or in the vicinity of
CONTRACT ARBA. HOLDER shall take whatever action may be safely accomplished

ct all spite.

Hot - Practice of Silviculture
to. Al ~ Conduct of Logging

(a) HOLDER shall fell ees in compliance with the approved ANNUAL
OPEMATIONAL PLAN, .

(h) HOLDER shall comply with the requirements contained in the Liberia Code of
Vovoat Harvesting Practices. .

{¢) HOLDER shall present LOGS skidded to the skidding location in a manner so
thi! they can be safely, accurately, and efficiently scaled. AUTHORITY may refuse to
svnly OOS thot cannot be measured accurately and safely, .

116.42 — Reforestation

(a) HOLDER shall ensure that tree cover is reestablished on @Véry HARVESTING
11.QOCK within 5 years of completion of harvesting on the block. ;

(b) Lf HOLDER plants trees for reforestation, HOLDER-chall-use-tree species
tuhve lo Labena, ———————

16.5 - Road Construction and Maintenance

HOLDER shall carry out road construction and maintenance activities in compliance
with the requirements contained in the Liberia Code of Forest Harvesting Practices.
6.6 — Vire Precautions and Control

(a) HOLDER shall take all necessary measures to prevent and control fires and shall

nonty AUTHORITY of any fire that occurs.

(b) HOLDER shall comply with the requirements for fire prevention and control
sootnenest ea the Liberia Code of Forest Harvesting Practices.

16,61 Fire Control

HOLDER shall, both independently and in cooperation with AUTHORITY, take all
rrmvenable and practicable action to prevent and suppress fires on or off the CONTRACT

QE *

Gs

aa
AREA. HOLDER’s independent initial fire suppression action on such fires shall be
immediate and shall include the use of all necessary personnel and equipment at
HOLDER 's disposal. AUTHORITY may require further actions by HOLDER until such
fire is controlled and mopped up to a point of safety.

B6.62 — Fire Suppression Costs

HOLDER shall pay fire-fighting costs for any fire on‘or off the CONTRACT AREA, if
caused by HOLDER’s operations. :

86.63 — Participation in Chain of Custody System

(a) HOLDER shall comply with all requirements conceming CHAIN OF
CUSTODY for TIMBER contained jn. AUTHORITY Regulation 108-07. seen
(b) HOLDER shall neither transport nor process any LOG or TIMBER PRODUCT
outside of the CHAIN OF CUSTODY SYSTEM. :

B7.0— FISCAL OBLIGATIONS

Income and Other Taxes Am

All Holders of Forest Resources Licenses shall be subject to taxes, duties and
fees of general application under the Revenue Code of Liberia. "

B7.1— Fees and Rental Bids

B7.11 — Land Rental Bid Payments

(a) AUTHORITY shall calculate the annual Land Rental Bid payment based on the
bid provided in the bid opening ceremony multiplied by the surface area in hectares.of-
the CONTRACT AREA. — ast

(b) AUTHORITY shall inerease the payment if required due to negotiations under
Section B4,12 (c) (Use of Public Lands Outside Contract Area).

(c) HOLDER shall make payment of the Land Rental Bid fee annually (each and
every year of contract duration) to the GOVERNMENT not later than 30 days after the
CONTRACT EFFECTIVE DATE.

B7.12 — Stumpage Fees

(a) HOLDER shall pay log stumpage fees to the GOVERNMENT in the amounts
and ut the times established by Part Il of AUTHORITY Regulation 107-07, on Certain

Forest Fees, ek. /

37
saa

~)

Se |

a

10) Vhe weties will use the methods set out in Sections 26 and 27 of AUTHORITY
Hoyulani LON 07, establishing a Chain of Custody System, to determine volurnes and
wines

(:) HOLDER shall prevent LOGS from being processed or exported before
HOT DIEH hes paid the log stumpage fees

WAS) Land Rental Fees

(a) HOLDER siell pay the GOVERNMENT an annual contract administration fee
we iequerod ander Section 32 of AUTHORITY Regulation 107-07, on Certain Forest
Veen

(\ (HOLIDER shal pay.an annual area fee 10 the GOVERNMENT as required under.

dwotion |) ul AUTHORITY Regulation 107-07, on Certain Forest Fees, For purposes of
dalulatuiyt the area fee, the land subject to this Contract is the adjusted area determined

fequived unter Section 34 of AUTHORITY Regolation 107-97, on Certain Forest Fees.
Kar purposes of applying that section, the ANNUAL OPERATIONAL PLAN contains
the aint compe plan . PS ine

7,14. Warest Product Fees

HOLDEN still pay forest product fees to the GOVERNMENT in the amounts and at the
Jinwe ontablishod by Part IV of AUTHORITY Regulation-107.07, on Certain Forest Fees.

187.2 - Other Payment Rates
7.21 ‘Yimber Cot Through Mistake

Atwuhey toes seoaller than the minimum diameter limit specified in Section B6.22, cut
ty 1HOLONK through mistake and included by CONTRACTING OFFICER, shail be
tonwves! nod paid for by HOLDER at the LOG stumpage fee rate.

117.22. Timber Damaged Without Negligence

stontny tees smaller than the minimum diameter limit specified in Section B6.22,
Hommaged without negligence by FIOLDER and designated by AUTHORITY, shall be cut,
sonmiwed, aod paid for by HOLDER at the LOG stumpage fee rate.

Ok

38
B7.23 — Timber Unnecessarily Damaged or Negligently or Willfully Cut

Standing tress smaller than the minimuns diameter limit specified in Section B6.22.
unnecessarily damaged of negligently or willfully cut by HOLDER, if included by
CONTRACTING aged one ca, removed, ad paid for by HOLDER
LOG siuuspage fee 1s, Such dune is 8 broach of the Contract, In addition 10 any
SS en Hain a Het ome
B7,25.

27.24 Careless Falling or Extraction ea)

HOLDER shall pay ye sun’ of the 106 strnpage fee and LOG exfon e To
OLDER ul 6 damned or ka by xls fling of ena
removed, in addition to any penalties that may be incurred.

= a

B7.25— Liquidated Damages : ——

Unnecessary nny oo mga wi ting of GEBRAS Reeit ey

HOLDER; asstesceivett it Sections B7.21, B7.23, and B7.24, of ee tare oe
bostantial si damage to the forest. It will be ifficult, if not

cause sul silvicultural or other th '
impossible, to determing of such damage. Therefore, R shall pay as
cme, eis rags mn cmt eet OO ae
= ples them enet of i vegetative cover 1 We Cat ares Of
"AUTHORITY If removal is allowed by j OFFICER,
HOLDER shall remove and pay all rea SEES for the TIMBER, in addition to the
fiquidated daneages and sary

B7,3 — Payments
B7.31 — Desigaated Account a

GOVERNMENT.
agcount designated under Section 71 of AUTHORITY Reguistion 107-07, on Certain
Forest Fees. pated wet Seid on he anes ay tat Rope of Ne OO

receives payment.

p7.32 -Accreal

(a) AUTHORITY shall give the Ministry of Finance prompt notice-of accrual of
HOLDER’s MONETARY OBLIGATIONS owed to the GOVERNMENT, to facilitate
nocounting of payments.

39

4
G

é j¥

a
|

ih) PPES are due as stated in AUTHORITY Regulation 107-07, on Certain Forest
Tom
(¢) the sennal Land Rental Bid payment is due on the dates stated in Section
HF 110), however, if AUTHORITY fails to give HOLDER written notice of the amount
die ae tease 19 days before the due date, psyment is due 15 days after AUTHORITY
oo F104 DUH that notee and provides a written copy to the Ministry of Finance.

117,44 — Payment Guaranteed by Bond or Deposited Securities

(») Ar poted m Sections B3,15 and B7.34, the GOVERNMENT may drew on
HOLOUR's performance boad to cover unpaid MONETARY OBLIGATIONS.
iit whew: to do £0 is entirely left to thie discretion of GOVERNMENT. ae it

()) HOLDER my also provide individnal security through advance deposit i the
Veaiyiuted account or additions! Performance Bonds. If HOLDER provides such
\lividial socurty, the GOVERNMENT shall draw upon such security.on the date the
pas niedis become due, unless HOLDER gives AUTHORITY and Ministry of Finance
thor weitien instructions for drawing upon such security.

7.34 Payments Not Received —
the provisions of this Sect Part VI of AUTHORITY Regulation >)
10/07, oo Certain Forest Fees, of some other applicable law is more stringent.

(n) MONETARY OBLIGATIONS are due and payable on the date on which the
MOUNITARY OBLIGATION-acerties-HOLDERS owing amounts due for 30 days or—
fowne may pay the amourits due itr full without interest or penalty. a

(b) Failure to pay amounts due within 30 days of the date due is a breach of this -
Contonet

(c) Uf payment is not credited within 30 days after the date due:

(6) AUPHORY?Y shall assess and the GOVERNMENT shail collect a penalty of
five percent oe

(u) The GOVERNMENT may collect the payment, plus any penalties, plus any
witerest assessed under subparagraph (c)(ii), through the Performance Bond
toqunred under Section-B3-45- Such collection does not cure the breach or waive —
AUTHORITY’s right to seek remedies based on the breach. However, it does _
stop accrual of further interest,

the orignal amounts were disc,

(iv) to facilitate collection of debt, AUTHORITY may waive penalties under this
Section i HOLDER in arrears pay's all amounts due, with interest, within | year
ol the nmounts coming due.

(v) Subparagrapls (civ) shall not apply if anyone has filed a lawsuit to collect the

animate Ck
over

(a) The remedies for HOLDER’s failure to make payment when due shall be
stayed for so long, as:
(i) A bora fide dispute exists as to HOLDER'S obligation to make such payment,

aid
(i) HOLDER files and prosecutes & timely CLAIM.

B7.35— Prohibitions

(a) If HOLDER owes amounts past due for log stumpage fees, HOLDER shall nct
fell trees, or process, tre, oF export POREST PRODUCTS mil HOLDER has paid al

due. :
{b) If HOLDER owes amounts past due for forest product fees, HOLDER shall not
trade © export FOREST PRODUCTS until HOLDER has paid all amour, i

interest due

(c) if FOREST PRODUCTS harvested are exported without paying the required
daoeeorest products fees, AUTHORITY may terminate the Contract of

Suspend te Contract until the amounts are paid,

B3.0-—- PERFORMANCE AND SETTLEMENT

_ B8.1—Non-Waiver —

she furs of eter party, ry time, to requie performance by the oer ast) te
The loi ory fect tha pst its efor that roi. 7 So
other provisions of the Contract; nor shail the waiver by ther pasty of the breach
Ot re pe akan or held 9 boa waiver of my ebsoqent breach of « roion of

waiver of the provision

BS.2 — Approval and Consent *

Any soprovils and conscts required under the tems aod conditions of Ome Csiee
A ant nally wield or delayed, nor granted subject to condivons tate
smnduly onerous or discriminatory against HOLDER —-

B3.3 — Disputes and Claims

(b) Any CLAIM rete under this Contract shall be decided by CONTRACTING
OFFICER. CONTRACTING OFFICER shall have 60 days after receipt of the CLAIM,
or euch fonrer time es the parties may agree upon, to consider HOLDER’s CLAIM and
such evidence as HOLDER may present,
i} CONTRACTING OFFICER's decision shall be consistent with law and shall be
(aol ou viol witerpretation of Contract requirements and the established facts
eweeeqnneny the CLAIM,

(1) CONTRACTING OFFICER shall prepare a written decision and fumish a copy
ts HOLDEM The decision of CONTRACTING OFFICER shall be final and conclusive,
© wil 4s days liom receipt, HOLDER Jails to appeal the decision to an appropnaie

HE eetaee ered

HAN Contract Documents

Mie pactios tetend all Contract documents to be consistent with each other. In case of
Mierrepany, the following is the order of precedence:
(a) Npocific. Provisions (Part A)
(1) Cenorul Provisions (Part B)
(0) Motes and bounds
(i) CONTRACT AREA maps
(v) Phone, such ay erosion controt and fire precautions and control
(1) Apreements between HOLDER and AUTHORITY, as authorized under this
Coe entity
(4) Haymocriag plans: =
{)) Fiyared dimensions over scaled dimensions -
(ii) Liye scale plans over small scale plans
(4) Lants and/or tables in a on plans
(iv) Shop drawings
(h) Ntamlard specifications
(1) All other referenced or appended documents.

NK,4  Viile und Liability
tih41) Vite Passage

(4OVURNMUNT retains all right, title, and interest in and to a ee er
Satibte ana sha: wiesding toes Se SOMMER, Mare Wain, 018 ads sealed, and ail
MUNI'TARY OBLIGATIONS owed to the GOVERNMENT paid, at which time ttle
yeats in LIOLDER. After this Contract terminates, title to any TIMBER that HOLDER
Was tut rommved from the CONTRACT AREA vests i GOVERNMENT.

WHA? Liability for Loss

1) \owudey: trooy or TIMBER are destroyed or damaged by an unexpected event that
squuticwotly changes its nature, such as fire, wind, flood, insects, disease, or similar

| the auty holding title shall bear the value loss resulting from such destruction or
section shall not be construed to relieve either party of liability for

nyliponee DLE.

¢

arl\
—— ee et i RES
va a

B8.5 — Force Majeure

(a) ‘The teri force majeure, as used in this Contract, means any cause beyond the
reasonable control of the parties and which the parties could not foresee and/or
reasonably provide against and that prevents the parties from wholly or pertially
performing any respective duties under this Conuact for 15 consecutive days or more
{except as noted). Force majeure includes the following:

(i) Acts of God, accidents, fires, explosions, earthquake, flood, violent storm,
hurncane, lightning, or other natural disasters,

{i} War (whether declared or not), revolution, insurrection, invasions, acts of

_ Gi) Riot, civil commotion, sabotage, strikes and similar Inbor related disputes (if

continuing for a period of 60 days or more), or civil uprising (not resulting from a
negligent act of the employer),

(iv) Epidemic,

(¥) Expropriation of facilities or goods;

(vi) Unforeseen restrictions on ‘ade, embargoes, blockades, or other activities

iictrupiod for reasons other than suspension for breach of the Contract
; () The miny, season is foreseeable and, therefore, does not qualify. for force

mapcure.

(c) Filia on the part of HOLDER or of the GOVERNMENT 10 Tulfill any of the
tecms und conditions of this Contract, other than HOLDER’s obligations to make
payments of money that accrued before the commencement of the force majeure, shall
hot be deemed fo be'a breach of the Contract by either party, insofaras such failure arose

by forces majeure

da) ff trough force majeure, the fulfillment by HOLDER of the terms and
conditions of this Contract is delayed, the period of such delay shall be added to the

( Any party who fails because of force majeure to perform its obligations shail,
upon the cessation of the force majeure, take all reasonable steps within its power to
ake good and resume, with the least possible delay, compliance with those obligations.

BS,6 — Contract interruption

(8) CONTRACTING OFFICER may, by written order, delay or interrupt
suthosived operations under this Contract or modify this Contract, in whole or in

past;

(i) To prevent environmental degradation or resource damage, including, but not
limited to, harm to habitat, plants, animals, or cultural resources,

documents, @ hk

(ii) Toeasure consistency with the Environmental Impact Assessment and related g

vib
‘ov onduet additional environmental analysis; or
wily wath a court order.

f “oe tov Geisy or interruption, if any, is limited to myoking
toe 6 mite ander Section BES

Wh theeach

') @yant HOLDER beaches any of the material Provisions of this Contract,
AUTHOMITY atalt give HOLDER notice of such breach and of AUTHORITY’s
Meotiat to mupend all or any part of HOLDER’s operations. Such notice of breach and
totior fy suspen HOLDER'S operations shall be written, except oral notices

snp eiatont nay be given if such breach constitutes an immediate threat to human life or a
Mitral of dnmexie und irreparable damage to FOREST RESOURCES. Such oral
Mijieinlint Holic may be given to HOLDER’s WORK supervisor or, in WORK
HH vINHE'® ulinevice, to those performing the operation. An oral suspension notice shall
te jmonyily followed by telephone notice ‘and a written’ explanation | from
CONTRACTING OVPICER to HOLDER. :
Wietwetintedy ujaut oral or written suspension, FDA Representative shall notify
CUNTRACTING OFFICER of the suspension and related ~ circumstances,

OHHH Hotes ponent ar aes eae eco tedes
{Hw Hs oipl of onl or written notice of such breach, HOLDER shall remedy the breach
Willi 10 dayn, cxcopt under emergency conditions when action should not be delayed to
PVA aden daiage,

WAL VKailuve to Execate Contract ~

O01? tecmination for Breach

TUM ACTING OFFICER, with concurrence from BOARD OF DIRECTORS, shall
rominate Hes Contrmct in tts entirety in the event that HOLDER commits any of the
follow iue teoaches of the Contract and is unable to or fails to satisfactorily remedy them:
‘HCW TICK tolls trees prior to the FELLING EFFECTIVE DATE;
fey FOE DEK fells tees mot covered by a valid ANNUAL HARVESTING

renew QL

44 2
(c) HOLDER fails to complete all PRE-FELLING OPERATIONS within one year
of the CONTRACT SIGNING DATE,

{d) HOLDER abandons operations for s period of } year or more;

(¢) HOLDER significantly fails to mect the requirements of an approved ANNUAL
OPERATIONAL PLAN:

(0G HOLDER assis Wo @ (hind-pasty, in whole or part, rights neid under this
Contract without the consent of AUTHORITY;

(g) HOLDER goes into bankruptcy or liquidation, whether voluntary of involuntary
(other than for the purpose of reorganization), oc if a receiver, is i or if
HOLDER fails to maintain its status ns a corporate entity lawfully able to do business in
Liberia, un

ih) HOLDER fails to comply with any final decision of a Liberian cot of

«orisdiction in a controversy between HOLDER and the GOVERNMENT, ‘

() HOLDER fails to moet any MONETARY OBLIGATIONS, including payment

of bids or FEES to the GOVERNMENT or payments to local communities, in a timely

spree
mith

jon,
G) HOLDER fails to remedy « material breach of contract withirr time limits stated ad

in Section 58.7 of this Contract,

7) HOLDER has engaged in a pattem of sctivity that demonstrates Ragone
disregu for the torms of this Contract, suc a, But ot Timited to, repeated suspensions
Ce i toning undesignated standing trees or TIMBER to be unnecessarily damaged
or negligently or willfully cut, or causing other serious environmental degradation or
resource damage,
= () HOLDER. fils to moet the requiremenis OF Hie Eaaual contract audit

he
tow

“we
bennt

(@) HOLDER fails to comply with ‘any peovisiqns of law or amy regulations
promulgated thereunder, .
— (a) HOLDER willfully or intentionally wastes“ Biv FOREST PRODUCT for

gain; :

(0) HOLDER intentionally removes any TIMBER, FOREST PRODUCTS, of
natury eesources not provided for in this Contract without written approval ¥y
CONTRACTING OFFICER;

{o> HOLDER misrepresents to the GOVERNMENT any facts material 1 the be
issuance or use of this Contract, ro ‘ hin

(q) HOLDER is cumvicted for violation of criminal statutes or civil standards,
orden” permits, of other regulations for environmental protection issued By *
GOVERNMENT agency, county agency, or political subdivision thereof,

(9 HOLDER fails to comply with a Social Agreement, ot

— & HOLDER or its senior officers are convicted for violation of criminal statuses,
vil xin, ox any other offense indicating «lack of business integrity or honesty that 7
seriously and directly affects the responsibility of HOLDER, including: . i

G) Intentional misclassification or mistabeling of FOREST PRODUCTS for any

ww
tel

secure of seats GOVERNMENT action relating to FOREST RESOURCES;
Tia) Tha, forgery, bribery, embezzlement, falsification or destruction of reco
making Talve statements or misrepresentations, smuggling or other

crimes, or receiving stolen property,
Qk . Y

Forth
sc) Head pe eveiio, or vielstion of AUTHORITY Regulation 104-07, on
fants Aword, and Administration of Forest Management Contracts, Timber Sale
( dutiwets. ant Major Borest Use Perntits;

J.) Flvermer caelies violations or crimes against the defense and stability of Liberia;

Ho Hucweone, resting, tnimidating, or interfenng with AUTHORITY
Aitiveey enyiged tn, or on account of, the performance of their official duties
jnvelving the protection, improvement, or administration of forest lands.

WAI) Leemnation for Breach Procedure

ta) CONTMACTING OFFICER shall give HOLDER notice, in writing, that all
Apel are wunpended and specifying the particular breach and requiring HOLDER,
waitin 4) slays on sels extended time that CONTRACTING OFFICER allows, to remedy
beewel, HT prmatble, and pay any compensation due to the GOVERNMENT.

(hy HE LMOLDER fails to suspend operations, CONTRACTING OFFICER shall
Hhtain a count oades bo veq™unre suspeasion of operations and immediately terminate this
1 swine nf —
{y) I11OLDE suspends operations, but fails to remedy the breach within 90
\w sueh natendes! ime te: is allowed, CONFRACTING OFFICER shall proceed to
jernination al ties Contract, : F

(i) CONTRACTING OFFICER shall not terminate this Contract if -———

{) (F101 DER dispates whether there has been a breach of the Contract, and
(i) (OLDER thas, within 90 days or such extended time as is allowed, referred
ha dliapute to CONTRACTING OFFICER for decision and has thereafter diligently

[imeriitod ts CLAIM ———-

(#) Upon tounination by CONTRACTING OFFICER, every right of HOLDER
hall eeaee onl HOLDER whall be liable for damages or any other obligations to the

Vert Maranon! Conteet

HAN Vertodic xd Other Reviews

peat parton .. ae culeet oper Seetinn AS.3 of this Contract, to regular and
Contioe meeting undertaken by AUTHORITY staff and accredited third-party
Hvtepreubont meniloriig Ongumtzations, AUTHORITY may also conduct or allow other
Lectoas Gr anwitn conpianoe with applicable requirements.

( ho i
88.81 — Annual Compliance Audit

(a) AUTHORITY shall convene ap ad hoc Contract Audit Committee to promptly

Wnitten report in the first quarter of each fiscal year After consultation with the Li
appropniate agencies, AUTHORITY shall name up to five individuals to the Contract
Audit Commitice, including at least one representative from each of the following four BPetn
organizations: AUTHORITY, the Ministry of Finance, the Ministry of Justice, and a civil piesa
society group not affiliated with or controlled by the HOLDER. Puts
(>) HOLDER shall appear before the Contract Audit Committee at the Committee's dl
request. HOLDER shall demonstrate that HOLDER is in full compliance with this
Contract, Specifically, HOLDER shall attend the Session and
G) A cestificate issued by the CHAIN OF CUSTODY SYSTEM Manager page
showing all forest taxation and related forest charges have been paid during the “4
preceding fiscal year, | es
(ii) A certificate issued by AUTHORITY on the status of breaches of contract py. 4
Provisions and violations of forest laws and regulations for the preceding fiscal rene
year, ~ M |
(iii) A certificate issued by the Ministry of Finance showing that all income and- Wears
Corporate tax obligations have been discharged for the preceding fiscal year, : Pretewts
(iv) A business certificate-for the current fiscal year; —: Datiten,
(¥) A copy of HOLDER’S'aidited accounts for the preceding fiscal year; and ul
(vi) A copy of HOLDER’s forest certification, if applicable. al
EP — ven
B8.82 — Five-Year Forest Management Review baw

(a) Wohin 11 months from the start of harvesting operations AUTHORITY shall 4
give notice to NOLDER that a forest management review of the Forest Management favs
Contract will be conducted within 30 working days to provide baseline information.

Within 6 months prior to the end of each 5-year operational period this procedure shall be Wot
repeated.

Ariens
(b) AUTHORITY shall engage an independent auditing body to perform the Pepsin:
review. HOLDER shall cooperate with the review and shall be responsible for the_ Wittesonas

reasonable costs charged by the independent auditing body. =
(©) AUTHORITY shall require the independent auditing body to conduct
administrative end field checks to assess the following aspects: . leave
() Compliance with contract, General Management and ANNUAL
OPERATIONAL PLANS, and other documents that affect HOLDER’s activities; onete
(ii) Adequate written procedures to assure compliance with requirements of the Prasepsted
Contract; ,
(iii) Adequate knowledge of the essential requirements of the procedures by each
PERSON in HOLDER’s organization whose functions are affected by them, ,
(iv) Adequate operational stipervision and CONTROL by HOLDER to assure if
complience with the procedures;

Pa 47
a OQ.

'
Yowhelwlit) wnt aeeessebility of records that demonstrate HOLDER’s
eopfiniie ool the procedures and that appropriate corrective actions were taken

Vte pereehine were mot followed: and

Peat Vive Vous Social Responsibility Review

PO THIOMIL) chet! couse an ad hoc Social Responsibility Review Committee at

corewle of ot lowe than five years Wo review and prepare a written report on the
hi {HH 's sulations wette local communities and compliance with social agreements.
WL EPbTE dheatl Conpernto un the review at the Committee's request.

AMA Addithewied Acedity
(a) The GOVERNMENT reserves the right to allow unscheduled third party and
Pt] SictAh ciety: of MOLDER'S contract operations. Monitoring organizations
hell Wdve Mveee We oll fimmcial records, management plans, and ANNUAL
HHRATIONAL ANS to fncilitate monitoring -activities-The GOVERNMENT shall
+ Waletil Abomen Os any civil society monitoring organization until the monitoring
Wai tation ayes ny weiting, to not publish any confidential business information
sheeted wiles Harti 119 of the National Forestry Reform Law of 2006 without
Hite Weiaeent Cony HOE ITER
Ch) HOt tals te demonstrate compliant" with the Contract or operational
ardativee Wt my (oont in time during the Contract life, then HOLDER shall be Hable to
CHIU foe the cont of conducting edditiontll Sie wets fo seeeeeS CompRaNe:
'

64.4 Netlemen! und Contract Closure

HAL Nettlenene

1 obligate of LCI hve not been fully discharged by termination ,
AUTIHEHETY ton tee the Performmece Bond or retain any money
beter Herernies and apply such funds toward unfulfitted obligations of HOLDER
HUH pietfiation te any other rights or remedies of AUTHORITY.

O41 6 nmtemel Closure

HEE ROM) TIPO CE TCDI aball give written notice te HOLDER when HOLDER has
domploet eth the cone ot tis Coateact, HOLDER shall be paid any refunds due from

Petpet thatthe

al -

G,

tu
aati oe

..GNATURE PAGE

* witness of their agreement, AUTHORITY and HOLDER now execute this Contract,
sich shall be effective upon signature by the President of the Republic of Liberia and
ratification by the Legislatuye,

Republic of Liberia:

sarmoreoss Lge Meas lec

President, Republic of Liberia

wee
PMRTH SESS08 OF THE FRTYS=CcoOsD
LEGISLATURE OF THE REPUBLIC OF LIBERIA

ROUSE*S ENGROSSED BILL N9.* ENTITLED:

AN ACT TO RATIFYING THE FOREST MANAGEMENT
CONTRACT AREA “C" IN RIVERCESS COUNTY
BETWEEN THE REPUBLIC OF LIBERIA REPRESENTED
BY THE FORESTY DEVELOPMENT AUTHORITY AND
LIBERIA TREE & TRADING COMPANY”

On motion, Bill read. On motion, the Bill was adopted on its
first reading and sent to Committee Room on Tuesday, March
3, 2009 @ 12:05 GMT.

On motion, Bill taken from the Committee Room for its second
reading. On motion, under the suspension of the nule, the
second reading of the Bill constituted the third reading and the
Bill was adopted, ordered engrossed and passed into the full
force of the law today, Thursday, March, 19, 2009 @ 14:13
GMT

s

Res SNOW oF TS FeTt-soor
LEGISLATURE OF THE REPUSL XC OF LISERIA
SENATE'S ENDROSEMENT
BILL N9. * ENTITLED:

TO HOUSES ENGRCSSID

“AN ACT TO RATIFYING THE FOREST AN

LIBERIA TREE & TRADING COMPANY”

On motion, Bill read. On motion, the Bill was adopted on its
first reading and sent to Committee Room on Tuesday, March
24, 2009 @ 12:48 GMT.

On motion, Bill taken from the Committee Room for its second
reading. On motion, under the suspension of the rule, the
second reading of the Bill constituted the third reading and the
ee er ae eae a into the full

ce of the law today, Tuesday, May 19, 2009 @ 13:40 GMT.

. ra >
= le
2009

ATTESTATION TO:

“AN ACT RATIFYING THE FOREST MANAGEMENT CONTRACT
AREA “C” IN RIVERCESS COUNTY BETWEEN THE REPUBLIC
OF LIBERIA REPRESENTED BY THE FORESTRY
DEVELOPMENT AUTHORITY AND LIBERIA TREE & TRADING

COMPANY, INC.”

facsieny fro- [2 font

{2 VICE PRESIDENT OF THE REPUBLIC OF LIBERIA/PESIDENT
f OF THE SENATE

REPUBLIC OF LIBERIA e
iW) HONORABLE HOUSE OF REPRESENTATIVES agai T iam
Capitol Building pose ee
P.O. Box 9005 ee

Monrovia, Liberia

2009

WAVELET ESSEC COE Hi ELETY-SECOND LEGISLATURE OF
1H Hee OF LIBERIA :

HRD On EEE He )USE"S ENROLLED BILL NO. 6 ENTILED:

ARAL ) IEA TREVEING rue FOREST MANAGEMENT CONTRACT
ANE A SEIN HIVERG@ESS COUNTY BETWEEN THE REPUBLIC
uw LEA REPRESENTED BY THE FORESTRY
HEV ED OU MENT AUTHORITY AND LIBERIA TREE & TRADING

LOIMPANY ENO.”

ott a HE PRESIDENT. OF THE REPUBLIC OF LIBERIA
fee Pere erent ApprOvVAL.

Wee HIVE be Drs AT PAYOR nos ; AD. 2009

Per) 4:55 fa

( Batt

. LN Ee _
pitt p seen OF THE REPUBLIC OF LIBERIA
